Citation Nr: 0102531	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty from November 1978 to April 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which granted service 
connection for a right knee disability and assigned a 10 
percent disability evaluation.  The veteran timely appealed 
the decision, seeking a higher initial evaluation for this 
disability.  In July 2000, the Board issued a decision 
remanding the matter to the RO for additional development.  
That development has been accomplished, and the case is again 
before the Board.  


FINDING OF FACT

The veteran's right knee impairment is manifested by 
complaints of constant achy pain and occasional stabbing pain 
with sitting, stiffness, occasional swelling, fatigability, 
slight warmth, and occasional episodes of locking and giving 
way after walking four blocks; there is decreased range of 
motion from 0 to 96 degrees active and 0 to 106 degrees 
passive, with pain during the last 10 degrees, mild medial 
laxity, and medial joint line tenderness, but no effusion, 
redness, weakness, or crepitance, and without X-ray evidence 
of osteoarthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee impairment are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 5260 5261 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected right knee 
condition is more than 10 percent disabling.  In such cases, 
VA has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements and argument made by 
and on the veteran's behalf.  The Board has not been made 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.  

Service medical records show that the veteran injured his 
right knee in training.  Service connection was granted for 
impairment of the right knee in a February 1997 rating 
decision, and a 10 percent rating was assigned as of December 
1996.  The Board notes that as this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Post-service medical evidence includes VA and private 
records.  A January 1997 VA examination revealed complaints 
of right knee pain and stiffness after walking less than an 
hour, in addition to occasional throbbing pain, giving way 
and swelling after activity.  There was no swelling observed, 
the knee did not show instability.  The range of motion of 
the right knee was from zero to 110 degrees.  X-rays of the 
knees were normal.  The diagnosis was probable chronic 
anterior cruciate ligament tear, prognosis fair.  

A letter from orthopedic surgeon Edward L. Sclamberg, M.D., 
dated in December 1997 indicated that he examined the veteran 
in November 1997.  At that time, the veteran's right knee was 
limited to 130 out of a possible 140 degrees of flexion, with 
slight pain with further flexion.  There was full extension.  
Collateral ligaments were intact.  There was tenderness along 
the anterior aspect of the medial and lateral joint lines.  
The ligaments were intact.  There was no pain with rotation.  
The doctor ordered an MRI to rule out a torn meniscus.  The 
impression on the MRI was question strain or small partial 
tear of the anterior cruciate ligament and minimal 
degenerative changes along the posterior horn of the medial 
meniscus, along with small knee joint effusion.  

The veteran underwent an additional VA orthopedic examination 
in August 2000.  At that time, he reported a constant achy 
pain in the right knee considered to be a 5 out of 10 on a 
pain scale.  He also noted an occasional stabbing pain, 
stiffness and occasional swelling with slight warmth but no 
redness.  Also reported was fatigue with walking 4 blocks, 
and occasional episodes of giving way.  He reported taking 
Xanax as needed for anxiety, stress and pain.  Flare-ups of 
shooting pain were reported to occur 3 to 4 times per week at 
the 7 or 8 out of 10 level, and to last about a 1/2 hour.  He 
also reported very bad days when things were worse.  
Aggravating factors included sitting as well as yardwork or 
playing volleyball for 5 minutes.  Icing helped to reduce the 
pain, as did walking around for awhile.  He indicated that 
when his pain was severe, he took a vacation day from work 
and stayed in bed.  He felt his work performance had been cut 
approximately in half.  He indicated that he worked at a 
manufacturing facility where he needed to walk the equivalent 
of 4 blocks during the course of his duties.  People 
reportedly now came to him rather than him walking to their 
office or desk.  The veteran reported wearing three different 
braces at home as needed, as well as using a crutch 
occasionally.  He tended to stand on his left leg to 
compensate.  He had taken 3 or 4 vacation days per year due 
to bad pain.  He stated that he had been unable to exercise, 
which had been recommended by his doctor for weight loss.  

Examination of the right knee revealed no effusion, edema, 
redness, weakness, or crepitance, there was medial joint line 
tenderness.  Range of motion was from 0 to 96 degrees 
actively and 0 to 106 degrees passively with pain on the last 
10 degrees in both extension and flexion.  The gait showed a 
slightly decreased heel toe pattern without shoes.  Regarding 
stability, varus/valgus in neutral and in 30 degrees of 
flexion was observed.  Mild medial laxity in extension and 
flexion was noted.  McMurray's test was normal.  X-rays 
revealed no narrowing, fractures or dislocations.  The 
diagnosis was chronic right knee pain and internal 
derangement of the right knee.  

In September 2000, the examiner provided an addendum noting 
that there was no evidence of weakened movement, excess 
fatigability, or incoordination of the right leg during 
examination, although the veteran did report fatigability as 
well as occasional buckling by history.  Additional 
functional loss due to those factors was not noted on 
examination.  Pain in the right knee, according to the 
examiner, could limit the degree of function of the right 
knee as described by the veteran.  That is, it could present 
difficulty walking over 4 blocks, require 1/2 rest periods 
after a flare-up, prevent him from playing volleyball and 
cause occasional missed work days.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (2000) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The veteran's right knee condition has been evaluated as 10 
percent disabling under Diagnostic Code 5257, which pertains 
to recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, there 
are various diagnostic codes which must be reviewed in order 
to determine whether the veteran is entitled to an increased 
evaluation.  Diagnostic Code 5003 provides compensable 
ratings for arthritis of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is rated with regard to 
stability of the knee, and there has been a finding of 
degenerative changes in that area.  While Diagnostic Code 
5003 is relevant to cases of degenerative joint disease of 
the knee, no such condition has been substantiated on X-ray.  
As pointed out by the RO, the MRI findings of minimal 
degenerative changes around the horn of the medial meniscus 
is not the equivalent of arthritis, and the follow-up VA 
examination ordered by the Board did not substantiate a 
diagnosis of arthritis.  Thus, the veteran is not, pursuant 
to VAOPGCPREC 23-97, entitled to a separate rating for 
instability and arthritis (with limited or painful motion).  
However, under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight, recurrent subluxation or lateral 
instability of the knee, and a 20 percent rating is warranted 
for moderate, recurrent subluxation or lateral instability of 
the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  

There are no findings of recurrent subluxation; moreover, 
there is varus/valgus in neutral and in 30 degrees of 
flexion, and only mild medial laxity.  The most recent 
opinion by a VA examiner indicates that mild laxity and 
limitation of motion are in essence the only objective 
functional restriction pertaining to the right knee.  The 
examination, which involved a thorough review of the 
veteran's medical history is, in the opinion of the Board, 
entitled to considerable probative weight.  It is also 
consistent with the prior VA examination as well as Dr. 
Sclamberg's findings.  Additionally, while the veteran does 
complain of ongoing buckling and stabbing pain and 
fatigability with use which require him to modify his 
activities, he has described an ability to perform 
considerable activities such as walking several blocks.  He 
does not describe significant instability, nor is that found 
on the examination.

The Board finds that instability present is no more than 
slight and the veteran is not entitled to more than a 10 
percent evaluation under Diagnostic Code 5257.   

The Board has considered the veteran's limitation of motion 
of the right knee.  Under Diagnostic Code 5260, limitation of 
flexion warrants a 10 percent evaluation for flexion limited 
to 60 degrees.  Under Diagnostic Code 5261, limitation of 
extension warrants a 10 percent evaluation for extension 
limited to 10 degrees.  A 20 percent rating is warranted if 
flexion is limited to 30 degrees or if extension is limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261  (2000).   The veteran's range of motion of the right 
knee is from 0 to 96 degrees for practical purposes.  Even 
considering that pain could functionally limit these figures 
each by 10 degrees, the criteria for an increased evaluation 
under either 5260 or 5261 are not met.  The veteran has some 
painful, limited motion which is consistent with the current 
10 percent evaluation.  See 38 C.F.R. § 4.14.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no basis for assignment of 
an evaluation in excess of the currently assigned 10 percent 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (2000).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by only minimal 
objective pathology.  There is good range of motion and an 
absence of muscle weakness.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
evaluation.  The VA examiner noted in September 2000 that 
there was an absence of evidence of functional loss due to 
pain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 10 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran has asserted that he has 
been impaired occupationally, the Board agrees with the VA 
examiner's addendum, which suggests that the knee would cause 
no more than occasional days of missed work at the present 
time, as described by the veteran in detail in the August 
2000 examination report.  The Board does not find such a 
condition to cause employment interference that is marked.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In denying the veteran's claim for an increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An evaluation in excess of 10 percent for a right knee 
impairment is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

